DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, 19, and 20 are allowed and are re-numbered as claims 1-14, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 8 and 15, monitoring network traffic, during a first period of time, on a physical link connected to a target node, wherein monitoring the network traffic comprises:
receiving first information regarding the physical link connecting the target node and a network device at a first time, including an operational status of the physical link at the first time and an amount of traffic that has traversed the physical link at the first time;
receiving second information regarding the physical link connecting the target node and the network device at a second time subsequent to the first time, including an operational status of the physical link at the second time and an amount of traffic that has traversed the physical link at the second time; and
determining an amount of traffic at the physical link connecting the target node and the network device, at least by computing a difference between the amount of traffic that has traversed the physical link at the second time and the amount of traffic that has traversed the physical link at the first time;
responsive at least to determining that the network traffic, during the first period of time, meets the traffic threshold: refraining from initiating a node eviction process to remove the target node from a node cluster; and
responsive at least to determining that the network traffic, during the second period of time, does not meet traffic threshold: initiating a node eviction process to remove the target node from the node cluster.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        04/27/2022